Citation Nr: 1801362	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-05 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Park City Medical Center on October 7, 2015.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

A January 2017 statement of the case (SOC) indicates that the original denial of this claim was on February 8, 2016 by the Department of Veterans Affairs (VA) Medical Center in Fort Harrison, Montana.

The Veteran's file before the Board is contained solely in a paper file, with no documents in Virtual VA or the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement of medical expenses incurred at Park City Medical Center on October 7, 2015.  The January 2017 SOC refers to the Veteran's December 2015 claim for medical reimbursement and a February 2016 denial of such claim.  However, these documents are not in the Veteran's claims file.  In addition, the medical records from Park City Medical Center and Mountain West Anesthesia on which the claim is based are not in the claims file.  Moreover, the Veteran reported treatment at the Rock Springs VA outpatient clinic in 2015 and a telephone call with the Salt Lake City VA medical center in September 2015.  See February 2016 Notice of Disagreement; February 2017 Substantive Appeal.  The Veteran also mentioned that he was referred by his doctor to Park City Medical Center.  The Veteran's claims file does not contain any medical treatment records.  Accordingly, remand is appropriate to obtain the missing procedural records and the VA and non-VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate a copy of the Veteran's December 2015 claim for medical reimbursement and the February 2016 denial of such claim with the Veteran's claims file.  All appropriate efforts should be taken to obtain such records.  If such records cannot be located, explain why.  

2.  After securing any necessary authorization from the Veteran, obtain any private treatment records as the Veteran may identify relevant to his claim, to include the Park City Medical Center and Mountain West Anesthesia records referenced by the Veteran.

3.  Obtain any VA treatment records, including the 2015 treatment records referenced by the Veteran.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


